DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8,10-12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites a function of the salt crystal, namely the salt crystal is configured to absorb a pathogenic aerosol, however claim 6 fails to further limit a structural element of the material of claim 1.  
Claim 7 recites a function of the salt crystal, namely the salt crystal is configured to dissolve upon contact with the pathogenic aerosol causing evaporation of water,  however claim 7 fails to further limit a structural element of the material of claim 1.  
Claim 8 recites a function of the salt crystal, namely the salt crystal is configured to recrystallize the salt dissolved by the pathogenic aerosol and deactivate pathogens,  however claim 8 fails to further limit a structural element of the material of claim 1.
Claim 10 recites “which is configured to be worn as a mask for covering a wearer’s nose and mouth”, however claim 10 fails to further limit a structural element of the air filter device of claim 9. 
Claim 11 recites “which is configured to be worn as a respirator device”, however claim 11 fails to further limit a structural element of the air filter device of claim 9. 
Claim 12 recites “which is configured to be a vehicle cabin air filter device, a furnace air filter device, or an air conditioner filter device”,  however claim 12 fails to further limit a structural element of the air filter device of claim 9.
Claim 14 recites “which is configured to be used as a sanitizing fabric device”, however claim 14 fails to further limit a structural element of the sanitary device of claim 13.  

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,5-8,13-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tessier et al(Antimicrobial Fabrics Coated with Nano-Sized Salt Crystals).
Tessier et al teaches a material for deactivating a pathogen(noting page 762 column 2 para 2 stating silver salts known to have antimicrobial properties) comprising a supporting fibrous layer(page 764 conclusion section; noting different fabrics; figure 2 noting nylon fabric), and a salt crystal(silver salt, noting nano-sized crystals deposited and presented as a uniform surface distribution on the fibrous layer).  Examiner notes the limitations “for deactivating a pathogenic aerosol” is not given patentable weight for purposes of analysis of prior art when a prior art reference clearly teaches all of the structural elements of the claim.  
 Tessier et al further teaches wherein the salt crystal is a coating layer which partially or completely cover the supporting fibrous layer.  Tessier et al further teaches wherein the supporting fibrous layer includes a hydrophilic material(noting Nylon as a hydrophilic material).   Tessier et al further teaches a sanitary device(noting personal care products; page 762 column 1 para 2).  Tessier et al further teaches a decontamination garment(noting protective suits; page 762 column 1 para 2).  Tessier et al further teaches a method for making the material of claim 1 including coating the supporting fibrous layer with a salt coating solution(silver salt suspension) to obtain a salt coated fibrous layer, drying the salt coated fibrous layer(to obtain a silver salt crystal structure), wherein the salt containing solution includes one of more of a salt, a surfactant, an additive , and an excipient.  Tessier et al further teaches wherein the coating step includes spray coating the supporting fibrous layer with a salt coating solution.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-12,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolduc(7044993) taken together with Tessier et al(Antimicrobial Fabrics Coated with Nano-Sized Salt Crystals).
Bolduc teaches a material for deactivating a pathogen(noting removing airborne pathogens; column 1 lines 19-20 and a microbicidal air filter; abstract) comprising a supporting fibrous layer(network 12 of fibers 20 which can be woven or non-woven; column 4 lines 46-48), and the fiber including a quantity of at least one antimicrobial agent that is fully incorporated and secured to the structure of the fiber(column 4 lines 50-60).  Bolduc is silent as to a salt crystal disposed on the supporting fibrous layer.  Tessier et al teaches a material for deactivating a pathogen(noting page 762 column 2 para 2 stating silver salts known to have antimicrobial properties) comprising a supporting fibrous layer(page 764 conclusion section; noting different fabrics; figure 2 noting nylon fabric), and a salt crystal(silver salt, noting nano-sized crystals deposited and presented as a uniform surface distribution on the fibrous layer).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute a salt crystal disposed on the supporting non-woven or woven fibrous layer of Bolduc to provide a salt crystal material that includes anti-microbial properties. Examiner notes the limitations “for deactivating a pathogenic aerosol” is not given patentable weight for purposes of analysis of prior art when a prior art reference or references clearly teaches all of the structural elements of the claim.  
Bolduc taken together with Tessier et al further teaches wherein the salt crystal is a coating layer which partially or completely cover the supporting fibrous layer. Bolduc taken together with Tessier et al further teaches wherein the supporting fibrous layer includes a hydrophobic material(non-woven or woven material).   Bolduc taken together with Tessier et al further teaches wherein the supporting fibrous layer includes a hydrophilic material(noting Nylon as a hydrophilic material. Bolduc taken together with Tessier et al further teaches an air filter device(figures 1-6) comprising the material of claim 1.   Bolduc taken together with Tessier et al further teaches a method for making the material of claim 1 including coating the supporting fibrous layer with a salt coating solution(silver salt suspension) to obtain a salt coated fibrous layer, drying the salt coated fibrous layer(to obtain a silver salt crystal structure), wherein the salt containing solution includes one of more of a salt, a surfactant, an additive , and an excipient.  Bolduc taken together with Tessier et al further teaches wherein the coating step includes spray coating the supporting fibrous layer with a salt coating solution.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bolduc(7044993) taken together with Tessier et al(Antimicrobial Fabrics Coated with Nano-Sized Salt Crystals) in view of Tontz et al(2009/0075231).
Bolduc taken together with Tessier et al teaches all of the limitations of claim 2 but is silent as to wherein the salt crystal includes one or more of sodium, potassium, chloride, magnesium, sulfate, ammonium, phosphate, glutamate, tartrate, and their ions.  Tontz et al teaches providing a medicament for treatment, the medicament including an anti-microbial agent(74), wherein the anti-microbial agent includes a metallic salt such as sodium chloride(para 0016 lines 15-16).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a sodium chloride salt crystal for the silver salt crystal of Tessier et al to provide for an equivalent salt crystal that provides for deactivation of a pathogen.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 26, 2022